Citation Nr: 0620548	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  99-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee with subsequent total knee 
replacement, as secondary to service connected disability.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa that denied the benefits sought on appeal.  The veteran, 
who had active service from November 1964 to November 1966, 
appealed those decisions to the BVA and the case was referred 
to the Board for appellate review.  In November 2001, the 
Board returned the case to the RO for additional development, 
and the case has been returned to the Board and is ready for 
further review.  

REMAND

The veteran is seeking service connection for arthritis of 
the left knee and subsequent total knee replacement as 
secondary to his service-connected chondromalacia patella of 
the left knee.  During an April 1999 VA examination, the 
examiner opined that left knee lateral subluxation of the 
proximal tibia relative to femoral condyles with antalgic 
gait and mild to moderate degenerative osteoarthritis, 
moderate on the left were more likely than not due to prior 
trauma in 1952 than to chondromalacia of the patella acquired 
for the first time during military service.  Further it was 
stated that diminished range of motion of the left knee was 
due to arthritis (confirmed on X-rays as advanced 
degenerative joint disease) rather than to chondromalacia of 
the patella.  In addition, on VA examination in July 2002, 
the examiner opined that it is less likely than not that the 
left knee degenerative arthritis and status post replacement 
are attributable to the diagnosis of chondromalacia patella 
left.  

In his recent May 2006 argument to the Board, the veteran's 
representative stated that while the record addresses 
secondary service connection based on direct causation, the 
record fails to address the possibility of aggravation by the 
service-connected disability.  In support of this argument, 
the representative has referred to 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  In that case the 
United States Court of Appeals for Veterans Claims (Court) 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service- connected 
disability.  Id.  The representative has requested that the 
claim be remanded to the RO to obtain a medical opinion as to 
whether the service-connected disorder aggravated the 
arthritis of the left knee and subsequent total knee 
replacement.  The Board agrees with the representative's 
request.

Lastly, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which placed two additional duties upon the VA.  
Under Dingess/Hartman v. Nicholson, VA must also provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The notice provided to the veteran does not comply 
with the Court's guidance in Dingess, and should be addressed 
by the RO since the case is being returned for additional 
evidentiary development.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:
1.  The RO should provided additional 
notice to the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
consistent with the Court's guidance in 
the case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The veteran should be afforded an 
examination of his left knee to ascertain 
the nature, severity, and etiology of all 
disorders which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail, and review 
all pertinent records associated with the 
claims file, including the reports of VA 
examinations performed in April 1999 and 
July 2002.  Following the examination and 
review, the examiner is requested to 
offer an opinion as to whether the 
veteran's service-connected 
chondromalacia of the left knee 
chronically worsened or increased the 
severity of the veteran's degenerative 
arthritis of the left knee.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


